30 F.3d 132
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William Columbus SMITH, a/k/a Smitty, Defendant-Appellant.
No. 94-6194.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 27, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.  (CR-92-46-N)
WIlliam Columbus Smith, appellant pro se.
Kevin Michael Comstock, Office of the U.S. Atty., Norfolk, VA, for appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
William C. Smith appeals from a district court order denying his motion to correct his sentence.  We affirm.


2
Smith was sentenced as a career criminal and contends that under the decision in  United States v. Price, 990 F.2d 1367 (D.C.Cir.1993), he was improperly sentenced as a career offender.  We intimate no opinion on Price, because even if we applied it, it would provide Smith no relief.  Smith's offense level was thirty-eight.  His criminal history level was V if not a career criminal and VI if a career criminal.  The sentence range under either criminal history level is 360 months to life.  United States Sentencing Commission, Guidelines Manual, Ch.5, Pt.A (Nov.1993).  The district court sentenced Smith to 360 months' imprisonment.  Thus, we need not decide the issue raised by Smith;  error, if any, was harmless.


3
Thus, we affirm the district court order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.